IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00134-CR

MICHAEL DAVID FREDRICKSON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 14,371


                                     ORDER


      Michael David Fredrickson was convicted of injury to a child and sentenced to 20

years in prison. TEX. PENAL CODE ANN. § 22.04 (West 2011). Fredrickson filed a motion

to suppress statements and a motion to suppress evidence. After a hearing on both, the

motion to suppress statements was denied in its entirety and the motion to suppress

evidence was denied in part. Fredrickson requested findings of fact and conclusions of

law from the trial court but none have been made a part of the record. A trial judge,

upon the request of the losing party, must make findings of fact and conclusions of law
adequate to provide an appellate court a basis for reviewing the ruling's correctness.

State v. Mendoza, 365 S.W.3d 666, 670 (Tex. Crim. App. 2012); State v. Cullen, 195 S.W.3d

696, 698-99 (Tex. Crim. App. 2006).

        Accordingly, this appeal is abated to the trial court to make findings of fact and

conclusions of law regarding Fredrickson’s motion to suppress evidence and motion to

suppress statements, both heard and ruled on by the trial court on February 24, 2014.

The trial court’s findings of fact and conclusions of law must be prepared, signed, and

filed as a supplemental clerk’s record with this Court within 28 days from the date of

this Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 11, 2014




Fredrickson v. State                                                                Page 2